CROCKETT, J.
We discover no error in the order of the probate court directing a sale of the real estate of the deceased. The debts proved and allowed against the estate amount to thirty-nine thousand five hundred and three dollars and eight cents; in addition to which there is due for the family allowance three thousand eight hundred and sixty dollars, and for expenses of administration already accrued, the sum of seven hundred and twelve dollars and ninety-eight cents; making in the aggregate the sum of forty-four thousand three hundred and seventy-five dollars and ninety-eight cents, to be paid, together with the future expenses of administration, estimated at four thousand five hundred dollars. To meet these demands, there is personal property in Sonoma county, valued at twenty-two thousand two hundred and forty-three dollars and fifty-six cents; other personal property valued at seven thousand six hundred and fifty-seven dollars and thirty-eight cents, from which, however, is to be deducted four thousand dollars, the value of wines in New Yorlrwhich have not come to the hands of the administrator; two thousand dollars, the net value of the vintage of 1867, and eight hundred and seventy-eight dollars, the value of yet other available property in the hands of the administrator. The aggregate of these sums, after deducting four thousand dollars for the wines in New York, is twenty-eight thousand *468seven hundred and seventy-eight dollars and ninety-four cents; leaving a deficiency of fifteen thousand five hundred and ninety-seven dollars and four cents in the amount necessary to pay the existing indebtedness; to say nothing of the accruing expenses of administration, which will evidently amount to a considerable sum. The real estate consists wholly of a valuable vineyard in Sonoma county, with expensive buildings for wine-making; and it is evident the property could not be sold in parcels without great detriment to the estate. In such cases, section 161 of the Probate Act authorizes the whole to be sold; and in this case the probate court very properly exercised its discretion in that respect.
Prima facie, the large amount of claims due to the estate, which are reported by the appraisers to be worthless, must be deemed to be of no value, until the contrary appears, and there was no proof to the contrary.
The order of the probate court is affirmed, and the remittitur ordered to issue forthwith.
We concur: Sawyer, C. J.; Rhodes, J.; Sanderson, J.; Sprague, J.